Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 9, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1-29 are directed to an abstract idea of mathematical relationships. An initial two step analysis is required for determining statutory eligibility. Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process/machine/product. The Step 2 analysis is a two-part analysis, Step 2A and Step 2B, with the first part Step 2A requiring a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea. See MPEP § 2106.

In the instant case, the claims as stated are drawn to a computer-implemented method, computer readable storage medium and system for automatically identifying and prioritizing variants in a dataset, the method, medium or system comprising: accessing, by one or more processors, the dataset, wherein the dataset includes genomic sequence data of a target dataset and a control dataset; calculating, by the one or more processors, a frequency-score for each variant in the target dataset, wherein the frequency-score is based upon statistical frequencies with which the respective variant appears in each of the target dataset and the control dataset; for each pair of variants in the target dataset: performing, by the one or more processors, pairwise comparison between the respective variants of the pair; calculating, by the one or more processors, a relatedness-score for the pair based upon the pairwise comparison; and calculating, by the one or more processors, a frequency-corrected relatedness-score for the pair based upon the relatedness-score of the pair and the frequency scores of the respective variants; calculating, by the one or more processors, a control-frequency-score for each variant in the control dataset, wherein the control-frequency-score is based upon statistical frequencies with which the respective variant appears in each of the target dataset and the control dataset; for each control pair of (i) a target variant in the target dataset and (ii) a control variant in the target dataset: performing, by the one or more processors, pairwise comparison between the target and control variants of the control pair; calculating, by the one or more processors, a control-relatedness-score for the control pair based upon the pairwise comparison; and calculating, by the one or more processors, a control-frequency-corrected relatedness-score for the control pair based upon the control-relatedness-score of the control pair, the frequency score of the target variant, and the control-frequency score of the control variant; calculating, by the one or more processors, a control-frequency-adjusted relatedness-score for each variant in the target dataset, wherein the control-frequency-adjusted relatedness-score for each respective variant is based upon the control-frequency-corrected relatedness-scores of the control pairs in which the respective variant is included in the control pair as the target variant; calculating, by the one or more processors, a normalized frequency-corrected relatedness-score for each pair of variants in the target dataset, wherein the normalized frequency-corrected relatedness-score is associated with one of the variants of the pair and is based upon (i) the frequency-corrected relatedness-score of the pair and (ii) the control-frequency-adjusted relatedness-scores of the one of the variants of the pair; and calculating, by the one or more processors, a priority-score for each variant in the target dataset, wherein the priority-score of each respective variant is based upon the normalized frequency-corrected relatedness-scores associated with the respective variant.

As such, the instant claims are drawn to an abstract process of mathematical relationships. Therefore the result of Step 2A analysis is that the claims are directed towards a judicial exception, i.e. an abstract idea. With regards to the claims being directed to a process implemented on a computer system or embedded on a computer readable medium comprising instructions for carrying out the method, it is the underlying invention that is analyzed to determine subject matter eligibility, not just the use of a computer system or computer program product. The method steps themselves are considered to be an abstract idea because they do not purport to improve the functioning of the computer itself, there is no specific or limitation recitation of improved computer technology, nor do they effect an improvement in any other technology or technical field.

The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception. Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory. In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. In the instant claims, the computer and/or program/product amount to mere instruction to implement an abstract idea. The hardware recited by the system claims do not offer a meaningful limitation beyond generally linking “the use of the method to a particular technological environment,’ that is, implementation via computers.” see Alice Corp v. CLS Bank Int'l 573 U.S. (2014).

Dependent claims 2-7, 9-14 and 16-20 add the elements in addition to the judicial exception(s) of calculating values, scores and determining relationships. These elements fail to rise to the level of significantly more than the judicial exception(s) as calculating scores, values and determining relationships are further abstract limitations comprising mathematical or algorithmic steps, therefore these elements are a part of the judicial exception.

In summation, the limitations of the claims, individually, and in ordered combination as a whole, do not rise to the level of significantly more than the judicial exceptions identified above, and the claims are not patent eligible subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd